Exhibit 10.2

BLUE COAT SYSTEMS, INC.

2007 NEW EMPLOYEE STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of Blue Coat
Systems, Inc. (the “Company”):

 

Name of Optionee:    «Name» Total Number of Shares Granted:    «TotalShares»
Type of Option:    Nonstatutory Stock Option Exercise Price Per Share:   
$«PricePerShare» Date of Grant:    «DateGrant» Vesting Commencement Date:   
«VestDay» Vesting Schedule:    This option becomes exercisable with respect to
the first     % of the Shares subject to this option when you complete 12 months
of continuous Service from the Vesting Commencement Date and with respect to an
additional     % of the Shares subject to this option when you complete each
         of continuous Service thereafter. Expiration Date:    «ExpDate»

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document, and the Company’s 2007 New Employee Stock
Incentive Plan.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:     BLUE COAT SYSTEMS, INC.

 

    By:  

 

 

    Title:  

 

Print Name      



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

2007 NEW EMPLOYEE STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Grant of Option    You have been granted an option as of the Grant Date to
purchase up to the number of Shares of Company Common Stock specified in the
Notice of Stock Option Grant. Tax Treatment    This option is intended to be a
nonstatutory option, as provided in the Notice of Stock Option Grant. Vesting   
This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. No additional shares become exercisable after your service as an
employee, consultant or outside director of the Company or a parent or
subsidiary of the Company (“Service”) has terminated for any reason. Term   
This option expires in any event on the day before the 10th anniversary of the
Date of Grant, as shown in the Notice of Stock Option Grant. (It will expire
earlier if your Service terminates, as described below.) Regular Termination   
If your Service terminates for any reason except death, Permanent Disability or
Misconduct, then this option will expire on the date 3 months after your
termination date. The Company determines when your Service terminates for this
purpose. Permanent Disability   

If your Service terminates because of your Permanent Disability, then this
option will expire on the date 12 months after your termination date. The
Company determines when your Service terminates for this purpose.

 

Permanent Disability means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than 12 months.

Death    If you die while in Service, the option will expire on the date 12
months after the date of death.

 

2



--------------------------------------------------------------------------------

Misconduct    If your Service terminates for Misconduct, then this option will
terminate immediately and cease to be outstanding. “Misconduct” includes fraud,
embezzlement, dishonesty or any unauthorized use or disclosure of confidential
information or trade secrets of the Company or any parent or subsidiary or any
other intentional misconduct adversely affecting the business or affairs of the
Company or a parent or subsidiary of the Company. The foregoing definition is
not deemed to be inclusive of all the acts or omissions that the Company or any
parent or subsidiary corporation may consider as grounds for your dismissal or
discharge or the discharge of any other individual in the Service of the Company
or any parent or subsidiary corporation. Change in Control   

In the event of a Change in Control, then the vesting of this option will not
automatically accelerate unless this option is, in connection with the Change in
Control, not to be assumed by the successor corporation (or its parent) or to be
replaced with a comparable option for shares of the capital stock of the
successor corporation (or its parent). The determination of option comparability
will be made by the Company’s Board of Directors, and its determination will be
final, binding and conclusive.

 

Change in Control is defined in the Company’s 2007 New Employee Stock Incentive
Plan.

Involuntary Termination    If the option is assumed by the successor corporation
(or its parent) and you experience an Involuntary Termination within eighteen
months following a Change in Control, the vesting of this option will
automatically accelerate so that this option will, immediately before the
effective date of the Involuntary Termination, become fully exercisable for all
of the shares of Common Stock at the time subject to this option and may be
exercised for any or all of those shares as fully-vested shares of Common Stock.
   An Involuntary Termination means the termination of your Service by reason
of: (a) your involuntary dismissal or discharge by the Company for reasons other
than Misconduct or (b) your voluntary resignation following (1) a change in your
position with the Company which materially reduces your level of responsibility,
(2) a reduction in your level of compensation (including base salary, fringe
benefits and participation in bonus or incentive programs) or (3) a relocation
of your place of employment by more than fifty (50) miles, provided and only if
such change, reduction or relocation is effected by the Company without your
consent. Restrictions on Exercise    The Company will not permit you to exercise
this option if the issuance of shares at that time would violate any law or
regulation.

 

3



--------------------------------------------------------------------------------

Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered (in your name only or in your and your
spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares you are purchasing. To the
extent permitted by applicable law, payment may be made in one (or a combination
of two or more) of the following forms:   

•     Cash or check made payable to the Company.

  

•     Directions to the Company to withhold shares of Common Stock that
otherwise would have been issued to you as a result of the option exercise. The
value of the shares, determined as of the effective date of the option exercise,
will be applied to the option exercise price. This form of payment requires the
Company’s consent.

  

•     Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. These
arrangements may include withholding shares of Common Stock that otherwise would
be issued to you when you exercise this option. The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes.

 

4



--------------------------------------------------------------------------------

Restrictions on Resale    You agree not to sell any option shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Transfer of Option   

Before your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Employment or Retention Rights    Your option or this Agreement do not give you
the right to be retained by the Company or a parent or subsidiary of the Company
in any capacity. The Company and its parents or subsidiaries reserve the right
to terminate your Service at any time, with or without cause. Stockholder
Rights    You, or your estate or heirs, have no rights as a stockholder of the
Company until you have exercised this option by giving the required notice to
the Company and paying the exercise price. No adjustments are made for dividends
or other rights if the applicable record date occurs before you exercise this
option, except as described in the Company’s 2007 New Employee Stock Incentive
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Common Stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Company’s 2007 New
Employee Stock Incentive Plan. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements    The text of
the Company’s 2007 New Employee Stock Incentive Plan is incorporated in this
Agreement by reference. A copy of the Plan is available on the Company’s
intranet or by request to the Company’s Finance Department.

 

5



--------------------------------------------------------------------------------

  

This Agreement and the Company’s 2007 New Employee Stock Incentive Plan
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Agreement may be amended only by another written agreement
between the parties.

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE

COMPANY’S 2007 NEW EMPLOYEE STOCK INCENTIVE PLAN.

 

6